Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Estoy conforme con el resultado al que llega la mayoría en su opinión. Considero que el Tribunal de instancia no tenía bases adecuadas para concluir que la peticionaria ha-bía consentido voluntariamente al registro, cuya validez ha sido impugnada ante nos en este caso.
No obstante, no estoy conforme con algunos de los pro-nunciamientos normativos formulados en la opinión de la mayoría. En particular, difiero de la conclusión de que a la luz de la totalidad de las circunstancias presentes en este caso, el consentimiento prestado por la peticionaria fue in-voluntario y estuvo viciado, por ser producto de intimida-ción de parte de la Policía. Según mi criterio, no tenemos bases suficientes para llegar a tal conclusión. Sencilla-mente no sabemos si hubo coacción.
La mayoría, en su opinión, asume que la presencia de la Unidad de Operaciones Tácticas de la Policía en los alre-dedores del edificio de la peticionaria, con sus armas ex-puestas, “es un factor que intimidaría a cualquier ciudadano”. Opinión mayoritaria, pág. 239. Por eso, ésta concluye que dicha presencia forma parte importante del supuesto “ambiente coercitivo” que llevó a la peticionaria a acceder a un registro sin que mediara orden previa. Estas determinaciones de la mayoría me parecen insostenibles por dos razones. En primer lugar, como cuestión de norma general, no me parece jurídicamente válida la presunción de que una situación en la que unos agentes policíacos es-*242tán legítimamente armados, ejercitando lo que es propia-mente una de sus funciones como oficiales del orden pú-blico, constituye per se un elemento de coacción o intimidación que vicie el consentimiento de los ciudadanos relacionados con la acción policíaca. Adoptar tal posición como una norma jurídica, como lo hace la mayoría en este caso, le impone una traba irrazonable a los agentes del orden público en la consecución de sus funciones oficiales. Además, en el caso particular ante nos, no hay base en los hechos para llegar a la conclusión formulada por la mayoría. Según surge de los propios hechos relatados en su opinión, la peticionaria, en presencia precisamente de los agentes de la Unidad de Operaciones Tácticas, se negó ini-cialmente a acceder al registro. Evidentemente la peticio-naria no se había sentido intimidada por la presencia de los agentes policíacos armados. Su cambio de actitud res-pecto a permitir el registro ocurrió luego de su conversa-ción con el Fiscal. Si hubo intimidación o coacción, tiene que haber sido como resultado de dicha conversación. Por ello, es el contenido y el efecto de esa conversación lo que tendría que examinarse cuidadosamente para decidir si, en efecto, el consentimiento prestado por la peticionaria al re-gistro fue voluntario o no.
En mi criterio, pues, el tribunal de instancia debió ha-ber examinado la reacción subjetiva de la peticionaria ante la amenaza del Fiscal de obtener una orden judicial para el registro, a fin de determinar si esa amenaza en efecto vició o no el consentimiento al registro prestado por ella. En el caso ante nos, el foro de instancia resolvió que la peticio-naria había consentido al registro. No hay indicio alguno, sin embargo, de que dicho foro haya realizado el crucial examen sobre la reacción subjetiva de la peticionaria ante la amenaza del Fiscal, que debió realizarse. Es posible que la peticionaria haya cambiado de parecer sobre el asunto del registro por haber sido coaccionada por la amenaza del Fiscal. Pero también es posible que su cambio de actitud se *243haya debido sencillamente a que, luego de haber hablado con el Fiscal, entendió que él registro procedía en derecho e iba a ser inevitable, por lo que voluntariamente accedió a él. Pueden existir, pues, diversos motivos o razones encon-tradas que expliquen el cambio de parecer de la peticionaria. Por ello, para adjudicar la validez del consen-timiento prestado, luego del cambio de actitud de ésta, era menester inquirir sobre su reacción subjetiva a la amenaza en cuestión.
No surge de los autos que el foro de instancia haya rea-lizado el aludido examen y ya no puede realizarse por el foro de instancia, ni este Tribunal, en revisión, tiene la posibilidad de hacerlo. En vista de ello, no queda otro re-medio que concluir que la determinación del tribunal a quo, de que la acusada accedió voluntariamente al registro, no estuvo adecuadamente fundada, por lo que procede que se revoque dicha determinación. Lo anterior, sin embargo, es muy distinto a lo que hace la mayoría en este caso. Ésta, en efecto, presume que la peticionaria sintió miedo y actuó a base de una supuesta intimidación y coacción de la Policía. No creo que existan fundamentos sólidos en los autos ante nos para llegar a tal conclusión. Por eso me veo obligado a concurrir con el resultado de la mayoría, sin poder coincidir con los fundamentos particulares que ofrece para justificarlo.